—In an action by an infant to recover damages for personal injury sustained by her, and by her father to recover damages for medical expenses, etc., the defendants appeal from a judgment of the Supreme Court, Queens County, entered March 19, 1964 after trial, upon a jury’s verdict in favor of the plaintiffs. Judgment reversed on the law, without costs, and complaint dismissed, without costs. The findings of fact implicit in the jury’s verdict are affirmed. The infant plaintiff (13 months old at the time of the accident) fell from the side of a stoop in front of defendants’ premises. The stoop had no guardrails at its sides to prevent persons from falling therefrom. There was no other defect claimed. It is conceded that there was no violation of any statute or ordinance. In our opinion, under the circumstances here, the absence of guardrails did not give rise to a cause of action for negligence (Healy v. Chanin, 6 A D 2d 806; Landes v. Barone, 283 App. Div. 207, affd. 307 N. Y. 867). Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.